DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
App;icnat argues that prior art of record fails to teach inputs are configured to tilt the optical phased array. The examiner disagrees because prior art of record Lane teaches the phase array tilts (See Figure 25). 

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 9-19 and 21-26 are under 35 U.S.C. 103 as being unpatentable over by Lane (US Patent Publication Number 2016/0245895 A1) in view of Spoonhower (US Patent 
Lane discloses, as claimed in claim 1, an optical phased array having a predetermined design wavelength and a predetermined design bandwidth (.para. [0008]), the optical phased array comprising: a wafer; a plurality of optical waveguides (112-116); the plurality of optical waveguides being one of implanted in the wafer or disposed on the wafer (.para. [0078]); a root optical waveguide (124), the root optical waveguide being one of implanted in the wafer or disposed on the wafer; the root optical waveguide being optically connected at one end to one optical waveguide from the plurality of optical waveguides (See Figure 1); another end of the root optical waveguide constituting an optical port; a plurality of optical couplers disposed in an array and located on the wafer (.para. [0022]); the plurality of optical waveguides optically connecting the plurality of optical couplers (104, 106 and 108) to the optical port via respective optical paths, one optical path per optical coupler (See Figure 5); and a plurality of configurable optical delay lines (.para. [0089]); each configurable optical delay line from the plurality of configurable optical delay lines being disposed in one respective optical path from the respective optical paths; the plurality of configurable optical delay lines being configured such that the plurality of optical couplers emit or receive a non-planar phase front near field radiation pattern; the plurality of optical couplers receiving light from one of a light source coupled to the optical port or propagating optical radiation impinging on at least some of the plurality of optical couplers (See Figure 25), Lane fails to teach wherein at least some of the configurable optical delay lines of the plurality of configurable optical delay lines comprise a MEMS actuator configured to move a membrane close to the respective optical waveguide in order to interact with an evanescent field of light in the respective optical waveguide thus modifying propagation 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Lane, with the MEMS device as taught by Spoonhower, for the purpose of providing power to excite each of the light emitting etch structures when positioned within the electro-coupling region.  (.para. [0032]).
Lane and Spoonhower fail to teach further comprising one or more processors operatively connected to the plurality of configurable optical delay lines; the one or more processors being configured to provide inputs to each reconfigurable optical delay line from the plurality of configurable optical delay lines such that the plurality of configurable optical delay lines is configured such that the optical couplers emit a predetermined nonplanar phase front near field radiation pattern when the optical couplers receiving light from a light source coupled to the optical port. In a related endeavor Difonzo teaches comprising one or more processors 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Lane and Spoonhower, with the MEMS device as taught by DiFonzo for the purpose of providing very low insertion losses because they are essentially air-filled structures (.para. [0070]).
Lane fails to disclose, as claimed in claim 2, wherein the nonplanar phase front near field radiation pattern is a spherical phase front near field radiation pattern configured to focus light at a predetermined focal point (.para. [0094]).
Lane fails to disclose, as claimed in claim 3, wherein the nonplanar phase front near field radiation pattern is configured to bend light in a predetermined pattern (.para. [0094]).
Lane discloses, as claimed in claim 4, further comprising a plurality of microlenses (1802), each microlens of the plurality of microlenses being disposed proximate a respective optical coupler (1102-1106) of the plurality of optical couplers; each microlens of the plurality of microlenses being offset relative to the respective optical coupler (See Figure 5).
Lane discloses, as claimed in claim 6, wherein at least some of the plurality of configurable optical delay lines comprise a combination of optical waveguides and optical switches (.para. [0090]).

Lane discloses, as claimed in claim 10, wherein the second and third port are optically connected to the first port by an optical splitter (118).
Lane discloses, as claimed in claim 11, wherein the second and third port are optically connected to the first port by an optical switch (.para. [0120]).
Lane discloses, as claimed in claim 12, wherein the optical switch comprises a modulator (.para. [0096]).
Lane discloses, as claimed in claim 13, wherein the second and third port are optically connected to the first port by an optical circulator (.para. [0094] and .para. [0120]).
Lane discloses, as claimed in claim 14, wherein the second and third port are optically connected to the first port by a configurable optical filter (.para. [0120]).
Lane discloses, as claimed in claim 15, wherein the second and third port are optically connected to the first port by at least one of an optical splitter, an optical switch, a circulator and a configurable optical filter (.para. [0120]).
Lane discloses, as claimed in claim 16, wherein the third port is optically connected to a spectrometer (.para. [0120]).
Lane discloses, as claimed in claim 17, further comprising a three port optical component wherein a first port is operatively connected to the optical port and the second and third port being optically connected to the first port; the second report being configured to receive input 
Lane discloses, as claimed in claim 19, wherein the nonplanar phase front near field radiation pattern is configured to image light at a predetermined focal point when a light source is coupled to the optical port (See Figures 9-11); and wherein the processor is further configured to: a) determine, from an output of a detector coupled to the optical port, beam spot quality for light received by the plurality of optical couplers from a field of view in turbid scattering medium; and b) determine a configuration of the plurality of the configurable optical delay lines that results in a phase front that counteracts scattering (.para. [0101]).
Lane discloses, as claimed in claim 20, wherein the processor is further configured to repeat steps (a) and (b) in order to obtain a larger total power collected (.para. [0105]).
Lane discloses, as claimed in claim 21, a method for imaging light at a predetermined spot, optically coupling a light source to an optical port in an optical phased array, the optical phased array comprising: a plurality of optical waveguides (112-116); a root optical waveguide (124) optically connected at one end to one optical waveguide from the plurality of optical waveguides; another end of the root optical waveguide constituting the optical port; a plurality of optical couplers disposed in an array (See Figures 1 and 9-11); the plurality of optical waveguides optically connecting the plurality of optical couplers to the optical port via 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Lane, with the MEMS device as taught by Spoonhower, for the purpose of providing power to excite each 
Lane and Spoonhower fail to teach further comprising one or more processors operatively connected to the plurality of configurable optical delay lines; the one or more processors being configured to provide inputs to each reconfigurable optical delay line from the plurality of configurable optical delay lines such that the plurality of configurable optical delay lines is configured such that the optical couplers emit a predetermined nonplanar phase front near field radiation pattern when the optical couplers receiving light from a light source coupled to the optical port. In a related endeavor Difonzo teaches comprising one or more processors operatively connected to the plurality of configurable optical delay lines; the one or more processors being configured to provide inputs to each reconfigurable optical delay line from the plurality of configurable optical delay lines such that the plurality of configurable optical delay lines is configured such that the optical couplers emit a predetermined nonplanar phase front near field radiation pattern when the optical couplers receiving light from a light source coupled to the optical port  (.para. [0024] and [0035]).
Lane discloses, as claimed in claim 22, wherein the nonplanar phase front near field radiation pattern is a spherical phase front radiation pattern (.para. [0094]).
Lane discloses, as claimed in claim 23, a method for receiving light from a predetermined spot, the method comprising: receiving light at a plurality of optical couplers in an optical phased array, the optical phased array comprising: a plurality of optical waveguides (112-116); a root optical waveguide (124) optically connected at one end to one optical waveguide from the plurality of optical waveguides; another end of the root optical waveguide constituting an optical port; the plurality of optical couplers disposed in an array; the plurality of optical waveguides 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the optical device, as taught by Lane, with the MEMS device as taught by Spoonhower, for the purpose of providing power to excite each 
Lane and Spoonhower fail to teach further comprising one or more processors operatively connected to the plurality of configurable optical delay lines; the one or more processors being configured to provide inputs to each reconfigurable optical delay line from the plurality of configurable optical delay lines such that the plurality of configurable optical delay lines is configured such that the optical couplers emit a predetermined nonplanar phase front near field radiation pattern when the optical couplers receiving light from a light source coupled to the optical port. In a related endeavor Difonzo teaches comprising one or more processors operatively connected to the plurality of configurable optical delay lines; the one or more processors being configured to provide inputs to each reconfigurable optical delay line from the plurality of configurable optical delay lines such that the plurality of configurable optical delay lines is configured such that the optical couplers emit a predetermined nonplanar phase front near field radiation pattern when the optical couplers receiving light from a light source coupled to the optical port  (.para. [0024] and [0035]).
Lane discloses, as claimed in claim 24, wherein the nonplanar phase front near field radiation pattern is a spherical phase front radiation pattern (.para. [0094]).
Lane discloses, as claimed in claim 25, wherein the predetermined spot is located in a turbid scattering medium; and wherein the method further comprises: optically coupling the optical port to a detector; a) determining, from an output of the detector coupled to the optical port, beam spot quality for light received by the plurality of optical couplers from a field of view in the turbid scattering medium; and b)  determining a configuration of the plurality of the 
Lane discloses, as claimed in claim 26, further comprising repeating little steps (a) and (b) in order to obtain a larger total power collected (.para. [0105]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        07 May 2021





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872